Citation Nr: 1146894	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-32 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for polycythemia vera, to include as due to exposure to herbicides.

2.  Entitlement to service connection for osteoarthritis, to include as due to exposure to herbicides.

3.  Entitlement to service connection for removal of the right kidney, to include as due to exposure to herbicides.  

4.  Entitlement to service connection for nasal polyps, to include as due to exposure to herbicides.  

5.  Entitlement to service connection for residuals of a broken right collarbone.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the issues of entitlement to service connection for polycythemia vera, osteoarthritis, removal of the right kidney, and nasal polyps, the Veteran has indicated that those disabilities resulted from his exposure to Agent Orange while serving in the Republic of Vietnam.  

The Veteran's service separation form shows that he served in the Republic of Vietnam from March 1968 to March 1969.  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).
 
The Veteran is presumed to have been exposed to herbicides while in service as he served in the Republic of Vietnam during the relevant time period during which such exposure is presumed.  The medical records associated with the claims file show that the Veteran has been treated for polycythemia vera, osteoarthritis, removal of the right kidney, and nasal polyps.  The medical evidence of record does not include an opinion linking the Veteran's claimed disabilities to his military service, including exposure to herbicides.  The Board finds that a medical examination should be obtained in order to determine whether the Veteran's claimed disorders are related to his military service, including exposure to herbicides.  

With regard to the issue of entitlement to service connection for residuals of a broken right collarbone, the Veteran has indicated that he sustained a broken collarbone during an accident in service in October 1970.  The Veteran's service medical records show that he sustained an injury involving his right shoulder during an automobile accident in October 1970.  The Veteran has stated that he continues to have problems with his collarbone since the injury in service.  A March 2009 entry from Orthopaedic Associates of Rochester, P.C., shows that the Veteran was seen for a recent injury to his shoulder and x-rays of the right shoulder found some deformity of the right scapula suggesting old trauma.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 38 C.F.R. § 3.159(c)(2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination to determine the etiology of his claimed residuals of a broken right collarbone.  A VA examination should be obtained in order to ascertain the etiology of the claimed broken right collarbone.

VA treatment reports dated through December 2009 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since December 2009.

2.  Schedule the Veteran for the appropriate VA examinations to determine whether there is any relationship between his claimed polycythemia vera, osteoarthritis, removal of the right kidney, and nasal polyps and his military service, including exposure to herbicides.  The examiner should provide an opinion whether it is as least as likely as not (50 percent probability or greater) that any polycythemia vera, osteoarthritis, removal of the right kidney, and nasal polyps were caused or aggravated by the Veteran's military service, or are the result of exposure to herbicides.  A rationale for any opinions expressed should be provided.  

3.  Schedule the Veteran for the appropriate VA examination to determine whether there is any relationship between the claimed residuals of a broken right collarbone and the Veteran's military service, including treatment for a right shoulder injury in service.  The examiner should consider the Veteran's report of a continuity of symptomatology since service and provide an opinion whether it is as least as likely as not (50 percent probability or greater) that any residuals of a broken right collarbone were caused or aggravated by the Veteran's military service, including treatment for a right shoulder injury in service.  A rationale for any opinion expressed should be provided.  

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

